                                   fr?~i-I-J-(I5--J    I
       Case 5:20-cv-00019-JPB-JPM Document 37-27 Filed 08/28/20 Page 1 of 1 PageID #: 332
                                                                                              /3    j’~’rr~


  BP-A0148                                       INMATE REQUEST    TO    STAFF   CDFRM
  HSLC 10
  U.S.        DEPARTNENT           OF   JUSTICE                                      FEDERAL        BUREAU    OF     PRISONS




      TO: (Name and Title of Staff Member)                       DATE:                   I      —   /
       L-v’ i~i~L”_J~_C_U ~
      FROM:      ~J~(f’~.-          ~              ~             REGISTER NO,:       ~       ~D~c~L~)   —O’~’f -jI

      WORK ASSIGNMENT:                                           UNIT:



  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.




                                                                                                             lr-~A
(~4~(-~                ~ir~        ~

         ~                                                   ~           ~                     ~



Ik~                                                                           P/i~r~                ~

         p       c                                                           ~
             j

                                                 (Do not write below this    line)


      DISPOSITION:




                     Signature     Staff Member                  Date



  Record Copy          -   File;   Copy   -   Inmate

  PDF                                             Prescribed by N551/


                                                                  This form replaces BP-l48.070 dated Oct                86
                                                                  and BP—Sl48.070 APR 94


  ?~E IN SECTION 6 UNLESS APPROPRIATE FORP~~~Y~’OLDER                                               SECTION 6
